DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 	Claims 1-2, 4-7 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mahaffey et al. (U.S. 2014/0201655).
With regard to claim 1, Mahaffey teaches a display device ([abstract] display of icons) comprising:
 	a touch screen ([0003] graphical user interface (GUI) aspects of these devices, as touchscreen displays have increasingly come to replace the familiar numeric or QWERTY keyboard as the primary interface);
 	a processor ([0030] Each of the client devices 118-120 is a processor-based device that executes an operating system (e.g., Android, iOS, etc.); [0034] The device operating system runs on the processor and enables interaction between application programs and the mobile device hardware 
components) configured to display an icon on the touch screen (Fig. 5, 502; [abstract] the display of icons on a mobile device) in cases in which an input operation has been performed using a first operation portion displayed on the touch screen (Fig. 3, 304; [0039] Process 300 generally begins with a determination of application usage history on the mobile device, act 302.  This establishes a baseline measure of usage, such as when a user first obtains a device or begins using the system and there is no prior application usage history available) or a second operation portion provided to the touch screen (Fig. 3, 306; [0041] With respect to the icon visibility function, 306, the system tracks the usage and context of applications on the mobile device and modifies the appearance of the icons accordingly; [claim 1] changing at least one of the first appearance or the first location to a second appearance or second location of the icon based on the usage by the user and a context of the mobile device), the icon corresponding to an instruction arising from the input operation using the first operation portion or the second operation portion (Fig. 3, 306 and 308; [0043] Under an embodiment, the icons displayed on mobile device 500 can be visually changed to emphasize or de-emphasize an icon based on the likelihood that app will be invoked during a particular context region.  Various different visual effects can be used to differentiate icons, such as size, borders, colors, transparency, glow effects, dynamic features (flashing, vibrating, etc.), and other similar effects; [0046] For example, slightly more likely/unlikely apps may have their icons change a border, while much more likely/unlikely apps may have their icons change in size.  Alternatively, the system can be configured to allow the user to select or at least partially select the type of change provided to the visual features of the icons.  In an embodiment a user action, such as a long press on an icon, can display to the user the reason why the app icon is shown, together with information about the app's frequency of use), and the processor being configured to prohibit display of the icon by the display control section in cases in which a specific condition has been satisfied (Fig. 3, 306; Fig. 4, 412; [0039] This can include removing or minimizing icons associated with unused or unperformed activities, or installing or maximizing icons for well-used applications or activities; [0047] As a further example, the maximum threshold frequency for an app to disappear could be 0.2, thus, if the app's probability of being used in a context region drops below 0.2, then the app is removed from its place on a home screen or application folder.  When an app is removed, it may still be available from the device's list of all installed apps).

With regard to claim 2, the limitations are addressed above and Mahaffey teaches wherein cases in which the specific condition has been satisfied include cases in which predetermined high priority information is being displayed on the touch screen (Fig. 11; [0075] In one embodiment, the higher priority app in the display position conflict gets desired spot, the next priority app is placed nearby, and adjacent apps are moved or position-adjusted accordingly. Priority is based on frequency of use or higher likelihood of use. Thus, if app A has higher priority than app O, the icon for app A gets the desired spot, the icon for app O placed adjacent to A, and the icon for app B is moved/position-adjusted.  Likewise if app P has higher priority than app E, the icon for app P gets the desired spot, and the icon for app E is placed adjacent to it).

With regard to claim 4, the limitations are addressed above and Mahaffey teaches wherein: 
 	cases in which the specific condition has been satisfied include cases in which an instruction equivalent to an input operation using the first operation portion or the second operation portion has been performed by an operation other than the input operation using the first operation portion or the second operation portion (Fig. 3, 306; Fig. 4, 412; [0039] This can include removing or minimizing icons associated with unused or unperformed activities, or installing or maximizing icons for well-used applications or activities; [0047] As a further example, the maximum threshold frequency for an app to disappear could be 0.2, thus, if the app's probability of being used in a context region drops below 0.2, then the app is removed from its place on a home screen or application folder.  When an app is removed, it may still be available from the device's list of all installed apps).

([0003] In addition to voice communications, many mobile communication devices are capable of text messaging, e-mail communications, Internet access, and running full-featured application software; [0026] mobile devices include devices for which wireless communication services such as voice, messaging, data, or other wireless Internet capabilities are a primary function; [0070] Other trigger-events defining a context region can include receipt of specific communications (e.g., voice call, text message, email, etc.) or from a particular sender or class of sender (e.g., co-worker, student, etc.), and so on).

With regard to claim 6, the limitations are addressed above and Mahaffey teaches wherein the operation other than the input operation using the first operation portion or the second operation portion is an input operation using a switch provided to an input device other than the touch screen ([0004] since the display area on a mobile device is typically limited to 3-5 inches, a large number of icons can quickly clutter a screen or require scrolling or switching of screens to view all of the available icons; [0056] there are four modes in which the system can begin operating in such a case to initialize the system and build a history.  These modes are referred to as: migrated, aggregate profile, blank, and record then switch on; [0057] For the mode referred to as `record then switch on, the system will initially just record application usage within specific context regions. At a time of the user's choosing or after a preconfigured initial period of time (e.g., a week), the system will switch on or engage, and begin to affect the visibility or lack of 
visibility of different applications during specific context regions).

With regard to claim 7, the limitations are addressed above and Mahaffey teaches wherein the operation other than the input operation using the first operation portion or the second operation portion is an input operation using a switch provided to an input device other than the touch screen ([0004] since the display area on a mobile device is typically limited to 3-5 inches, a large number of icons can quickly clutter a screen or require scrolling or switching of screens to view all of the available icons; [0056] there are four modes in which the system can begin operating in such a case to initialize the system and build a history.  These modes are referred to as: migrated, aggregate profile, blank, and record then switch on; [0057] For the mode referred to as `record then switch on, the system will initially just record application usage within specific context regions. At a time of the user's choosing or after a preconfigured initial period of time (e.g., a week), the system will switch on or engage, and begin to affect the visibility or lack of 
visibility of different applications during specific context regions).

.




Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (U.S. 2014/0201655) in view of Brush et al. (U.S. 2018/0047347).
With regard to claim 3, the limitations are addressed above and Mahaffey teaches a touch screen ([0003] graphical user interface (GUI) aspects of these devices, as touchscreen displays have increasingly come to replace the familiar numeric or QWERTY keyboard as the primary interface). However, Mahaffey does not specifically teach: 
- 	the touch screen is provided inside a vehicle cabin of a vehicle; and
 	the predetermined high priority information is an image of surroundings of the vehicle captured by a camera
Brush teaches a system and method to selectively control brightness of information displayed on a Liquid Crystal Display (LCD) [abstract]. Brush also teaches a touch screen ([0023] a touch screen; [0026] the user interface 118 
may be a touch screen, and may be an integral part of the LCD 116; [0050] a touch screen device) provided inside a vehicle cabin of a vehicle (Fig. 2; [0004] a vehicle); and the predetermined high priority information is an image of surroundings of the vehicle captured by a camera ([0031] a camera feed). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system and method for displaying icons and managing applications on mobile devices as taught by Mahaffey, to have provided a vehicular system taught by Brush, to have achieved a method and system for providing a vehicle including a touch screen and a camera for controlling individual brightness of select information items displayed on the LCD. 

With regard to claim 12, the limitations are addressed above. However, Mahaffey does not specifically teach: 
- 	the first operation portion comprises at least one virtual key displayed on the touch screen
Brush teaches a system and method to selectively control brightness of information displayed on a Liquid Crystal Display (LCD) [abstract]. Brush also teaches the first operation portion comprises at least one virtual key displayed on the touch screen (Figs. 2-3; [0023] a touch screen; [0026] the user interface 118 may be a touch screen, and may be an integral part of the LCD 116; [0050] a touch screen device). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system and method for displaying icons and managing applications on mobile devices as taught by Mahaffey, to have provided a vehicular system taught by Brush, to have achieved a method and system for providing a vehicle including a touch screen and a camera for controlling individual brightness of select information items displayed on the LCD. 

With regard to claim 13, the device claim corresponds to the device claim 12, respectively, and therefore is rejected with the same rationale.



s 8-11 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mahaffey et al. (U.S. 2014/0201655) in view of Donahoe et al. (U.S. 2019/0250601).
With regard to claim 8, the limitations are addressed above. However, Mahaffey does not specifically teach:  
- 	in cases in which an input operation is performed to move a slider that has a movable display position on the touch screen as an input operation using the first operation portion, the processor moves the display position of the corresponding icon on the touch screen so as to follow the movement of the slider
Donahoe teaches a graphical user interface for controlling the flight of an aircraft such as an unmanned serial vehicle [abstract]. Donahoe also teaches in cases in which an input operation is performed to move a slider ([0026] A separate slider element presented in the GUI may allow a user to provide basic inputs to control the altitude; [0057] virtual sliders; [0105] an interactive element for performing a strafe maneuver may be implemented as a slider bar similar to the altitude adjustment element 1410 of FIG. 14.  In some embodiments, a user tapping one of the virtual buttons 1610a-b may cause the UAV 100 to travel a preset distance in a corresponding direction; [0212] slider switches) that has a movable display position on the touch screen as an input operation using the first operation portion ([0025] the user's commands can be very general, such as a command to follow a particular person or object as it moves, or very specific, such as to go up or down.  The motion planning system generates a path or planned trajectory based on the environment sensing system's data combined with the user's commands; [0058] a touch screen and associated display controller may detect contact and any movement or breaking thereof using any of a plurality of touch sensing; [0084] As the people 702a-b and/or the UAV 100 move (thereby causing the view 706 to change) the icons 704a-b will track to follow the detected people 702a-b; [0105] If the button 1610a-b is held down by the user, the UAV 100 may continue to move in that direction at a constant or varying velocity; [0108] as the user drags two fingers together or apart (i.e., pinches), the UAV 100 may move towards or away from a point corresponding with a displayed portion of the view, for example, as indicated by trajectory 1810), the processor moves the display position of the corresponding icon on the touch screen so as to follow the movement of the slider ([0026] A separate slider element presented in the GUI may allow a user to provide basic inputs to control the altitude; [0057] virtual sliders; [0105] an interactive element for performing a strafe maneuver may be implemented as a slider bar similar to the altitude adjustment element 1410 of FIG. 14.  In some embodiments, a user tapping one of the virtual buttons 1610a-b may cause the UAV 100 to travel a preset distance in a corresponding direction; [0212] slider switches). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system and method for displaying icons and managing applications 

With regard to claim 9, the device claim corresponds to the device claim 8, respectively, and therefore is rejected with the same rationale.

With regard to claim 10, the limitations are addressed above. However, Mahaffey does not specifically teach:   
- 	in cases in which an icon including an arrow is displayed on the touch screen, the processor progressively shifts a display position of the arrow within the icon along a direction in which the arrow is pointing
Donahoe teaches a graphical user interface for controlling the flight of an aircraft such as an unmanned serial vehicle [abstract]. Donahoe also teaches in cases in which an icon including an arrow is displayed on the touch screen ([0135] the indication 2910a may include a series of arrows that follow a path of the planned trajectory up to some horizon point in time (e.g., several seconds in the future)…this maneuver is indicated by an upward arrow at a certain point along the indicator 2910b), the processor progressively shifts a display position of the arrow within the icon along a direction in which the arrow is pointing ([0135] the indication 2910a may include a series of arrows that follow a path of the planned trajectory up to some horizon point in time (e.g., several seconds in the future)…this maneuver is indicated by an upward arrow at a certain point along the indicator 2910b). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system and method for displaying icons and managing applications on mobile devices as taught by Mahaffey, to have provided a graphical user interface for controlling aerial vehicles as taught by Donahoe, to have achieved a method and system for adapting the display of icons on a mobile device.

With regard to claim 11, the device claim corresponds to the device claim 10, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the limitations are addressed above. However, Mahaffey does not specifically teach: 
- 	the second operation portion comprises at least one rotary switch provided on the touch screen
Donahoe teaches a graphical user interface for controlling the flight of an aircraft such as an unmanned serial vehicle [abstract]. Donahoe also teaches at least one rotary switch ([0177] such estimations may be based on any of hardware sensors coupled to the gimbal mechanism (e.g., accelerometers, rotary encoders, etc.)) provided on the touch screen ([0026] the user can use simple touch gestures…The user can then use other touch gestures to control altitude; [0035] the mobile device 104 may include a touch screen display and an associated GUI for receiving user inputs and presenting information; [0036] smart phone device that includes a touch screen display; [0057] the interactive display device 402 may comprise a touch-sensitive display system). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system and method for displaying icons and managing applications on mobile devices as taught by Mahaffey, to have provided a graphical user interface for controlling aerial vehicles as taught by Donahoe, to have achieved a method and system for adapting the display of icons on a mobile device.

With regard to claim 15, the device claim corresponds to the device claim 14, respectively, and therefore is rejected with the same rationale.



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171